 602DECISIONSOF NATIONAL LABOR RELATIONS BOARDTo protect himself, the worker tries to get as much as possible for his life.Byhimself this is difficult with employers organized.He can be broken like a stick. Butbreaking a bundle of sticks is not so easyMen are forced by circumstances toorganize.Unionism has brought about better working conditions, more leisurefor the worker to enjoy his life, reasonable pay, more job security, vacations, pen-sions and many other benefits It is an ignorant man who values his life cheaply, sellsitcheaply and works long weeks to make his employer rich to the extent that hekeeps himself poor.Well-paid organized labor is good for business in any town or city.The morethe worker earns, the more he has to spend on his needs. The more he has to spend,the better for the merchant, the farmer and everyone else.Come to the meeting Tuesday and let us reason together.1/25/62UNITED STEELWORKERS OF AMERICAAPPENDIX BMartin J. BrewerAndrew HendleyMarcellus H. ThrelkeldSteve J. GivaAlva T. LynchRobert B. TurnerMilford ScottAPPENDIX CNOTICE TO ALL EMPLOYEESPursuant to a recommendation of a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the National Labor RelationsAct, as amended, we hereby notify you that.WE WILL NOT discourage membership in or activities on behalf of UnitedSteelworkers of America, AFL-CIO, or any other labor organization, by refusingto reinstate or in any other manner discriminating against employees in regardto their hire or tenure of employment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, or coerce employeesin the exercise of the right to self-organization, to form labor organizations, tojoin or assist the above-named or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in anyother concerted activities for the purpose of collective bargaining or othermutual air or protection, or to refrain from any or all such activities.WE WILL make whole the following named individuals for any loss of paythey may have suffered by reason of the discrimination against them:Martin J. BrewerAlva J LynchRobert B. TurnerSteve J GivaMilford ScottGeraldWilliamsAndrew HendleyMarcellus H. ThrelkeldR C. CAN COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other materialEmployees may communicate directly with the Board's Regional Office, SixthFloor, Meacham Building, 110 West Fifth Street, Fort Worth 2, Texas, Telephone NoEdison 5-5341, if they have any question concerning this notice or compliance withitsprovisions.InternationalWoodworkers of America, AFL-CIO (Region 5)andPioneerLumber Corporation.C, a.se .Yo. 6-CB-922.Janti-arP1 14, 196-3DECISION AND ORDEROn August9, 1962,TrialExaminer Sidney Sherman issued hisIntermediate Report inthe above-entitled proceeding,finding that140 NLRB No. 61. INT'L WOODWORKERS OF AMERICA (REGION 5)603the Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejuricial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report and the entire record in the case, including the exceptionsand brief, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the modifications and addi-tions noted below.1ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.'We do not adopt the Trial Examiner's finding of "condonation"in his footnote 16,based on Campbell'sstatement at the conference with the law enforcement officersRather,we find,such statement was an attempted justification of the pickets'unlawfulconduct and not "condonation"thereof.In addition to the reasons advanced by the Trial Examiner for finding Respondentresponsible for the unlawful acts of the pickets,we also rely on the constitution of theRespondent,in support of such conclusionThus, under the constitution,the RespondentCouncil is formed by the locals of the geographical area and its officers and executiveboard are directly elected by the members of the locals, per capita taxes aie collectedfrom the members of the locals for its support and, In turn,Respondent expends its fundsin assisting the locals in organizing,localmembers also pay a monthly tax for a Councilemergency fund which is used,inter alia,for strike benefitsMoreover,article IX, sec-tion 4,of the constitution provides the manner and method of the expenditure of suchbenefits, Including a requirement that the local establish a strike committee to administerthe benefits under conditions laid down therein, one of which is the performance of picketduty or other strike duty prescribed by the strike committeeINTERMEDIATE REPORTThe charge herein was served upon the Respondent on April 17, 1962, and thecomplaint was issued on May 29.Hearing was held before Trial Examiner SidneySherman on June 21, 1962, at Elkins, West Virginia.The issues litigated werewhether InternationalWoodworkers of America, AFL-CIO (Region 5) 1 violatedSection 8(b)(1)(A) of the Act by alleged strike misconduct.After the hearingthe Respondent and General Counsel filed briefs.Upon the entire record and my observation of the witnesses, I adopt the followingfindings and conclusions:I.THE BUSINESS OF THE COMPANYPioneer Lumber Corporation, a West Virginia corporation, hereinafter calledthe Company, maintains its principal office and plant at Dailey, West Virginia.It commenced operations at that plant on October 1, 1961, where it engaged inthe processing, sale, and distribution of lumber and wood products.The complaintalleges, and the answer admits, that the value of goods shipped from said planttHereinafter called the Respondent. It appears from the record that the official nameof the Respondent Is Southern States Regional Council, Region V, International Wood-workers of America, AFL-CIO, and it is so designated In my Recommended Order, below 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince October 1, 1961,to out-of-State points, if projected over a 12-month period,would exceed$50,000.I find that the Company is engaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act to assert jurisdiction herein.It.THE LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I find, that the Respondent is alabor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint as amended at the hearing alleges that Respondent on variousdates in the spring of 1962 2 (1) prevented employees and supervisors of the Com-pany from entering or leaving the plant,(2) inflicted,and threatened to inflict,bodilyharm on such employees and supervisors because of their refusal to honor Respond-ent's picket line,(3) threatened employees with loss of employment for failing toobserve the picket line, and(4) placed sharp objects in roadways and parking lotsused by employees and supervisors,and that by such acts the Respondent violatedSection 8(b) (1) (A) of the Act.The answer controverts these allegations.The StrikeLocal 5-198 of the Respondent had been in existence at the Company'splantfor some time prior to the events related below.However, when,inDecember1961, a representation petition was filed with the Board,itwas not filed by theLocal but by a body with which the Local was affiliated,the Respondent,and, onJanuary 24,the Respondent was certified as the representative of the employeesSoon thereafter the Company met in negotiations with Campbell,a representativeof the Respondent,and a bargaining committee consisting of members of the Local.On March 22,dissatisfiedwith the progress of negotiations,the employees votedto strike.Picketing began on March 23 and continued to the date of the hearing.ThreatsOn March 23, the first day of the strike,a group of pickets,including picket captainMauller,3 approached Supervisor Victor Dingess and his son,MacArthur, on theplant premises.Mauller asked MacArthur to join the strikers and, upon beingrebuffed,asserted that when the strike was settled MacArthur would not have a job.On March 26, Victor Dingess and his son,on their way home, passed a groupof pickets which included Mauller and Huffman, a member of the bargaining com-mittee.Huffman adjured the elder Dingess to keep his son out of the plant, adding,we are going to get him and we are going to get you,too, if you don't keephim out of here."Although the younger Dingess,who was walking ahead of hisfather, did not hear this threat,itwas reported to him soon afterward by his father.Obstruction of Ingress and EgressOn March 24, Supervisor McDaniels and employees Cook and Weese approachedthe walkway leading to the dimension mill on the plant premises;10 to 15 picketswere massed in front of,and near, the walkway,which was only 3 feet wide. Thepickets did not prevent McDaniels from entering,but when Weese and Cook attemptedto follow they were attacked by the pickets.Among them was Roy Welch,who, afterdeclaring that no one was going through,seizedWeese and forced him to the ground.As the attackers drew off,one of them,Hogue, asserted that Cook and Weese would"never go in no more." Campbell arrived on the scene toward the end of the incident.The next day, Supervisor Roth, while driving out of the plant grounds, was con-fronted by three pickets waving clubs.One of the pickets remained in the path ofRoth's car until the last moment,before jumping aside to avoid being struck.Asthe car passed the pickets,Roth heard some "thumps"on the side of the carAfourth picket was on the scene but did not participate actively in the incident.On March 27,6 employees and 3 supervisors approached a line of about 20pickets assembled around the walkway to the dimension mill.One of the employeesand two of the supervisors crossed the line without interference.However, when'All eventshereinafter related occurred in 1962 unlessotherwise stated3Manlier was also presidentof the Localand chairmanof thebargaininecommittee INT'L WOODWORKERSOF AMERICA (REGION 5)605Supervisor Dingess next attempted to pass through, the pickets closed ranks andblocked his path, one of the pickets asserting that he would not be allowed to pass.When Dingess attempted to push his way between two of the pickets, they attackedhim as well as several of the employees who were attempting to enter with him.Dingess was struck several blows about the head and was kicked in the ribs, causinghim to fall to the ground.Weese was also struck by a picket about the head.Cook, Shockey, and Dingess' son, MacArthur, were similarly attacked, the lastby Roy Welch. Police intervention brought an end to the incident.All the findings as to the foregoing incidents are based on the uncontrovertedand credible testimony of General Counsel's witnesses.There was conflicting testi-mony, however,relating to the nail-throwing incidents next discussed.Supervisor Price testified that on April 30 he observed Iseli, a striker, crouchednear the gate of one of the private roads leading from the highway to the Com-pany's plant, that his hands were stretched out in front of him, that he movedacross the road in that posture, that Respondent's representative, Gorman, wasnear Iseli and was pointing at the area in which Iseli was operating,and that about10 minutes later Price approached the gate with another supervisor and picked up30 to 35 roofing nails, together with 2 pieces of tin or other material adorned by acluster of nails, with the points sticking up.4According to Price, Gorman was stillat the gate when the nails were picked up but made no comment.Weese testified that early in May, while a company truck was leaving by thesouth road, he saw Gorman make a motion as if throwing some objects under thewheels of the truck.Cook testified about a similar incident, which he reported toSupervisor Roth.Roth corroborated this, testifying that upon investigating thearea indicated by Cook, he found a couple of handfuls of nails on both the Companyside and the public side of the gate to the south road, and that Gorman was standingnearby.While admitting having seen nails on company premises, Gorman testified thathe had had to pick up tacks from the area between the gate to the south road andthe highway ,to protect his own tires.5He denied that he had placed any nails in plantapproaches or had seen any of the pickets do so.0It is clear that roofing nails were found at various times in May along the southentrance to the plant in the vicinity of the picket station at that point.However, Iwas favorably impressed by Gorman's demeanor and I credit his denial that he everparticipated in, or observed, any nail throwing by strikers. In view of this, and asthe General Counsel's witnesses in testifying about the foregoing incidents were un-able to state positively either thatIseliwasthrowing 7anything on the road or thatthe objects in Gorman's hands were nails or similar objects, I find that the GeneralCounsel has not established by the preponderance of the evidence that Gorman, orthat Iseli in Gorman'spresence,was involved in any nail-throwing incident aFindings of CoercionUpon consideration of the foregoing,I find to be coercive the following conduct:1.Mauller's threat on March 23 that MacArthur Dingess would lose his job if hedid not join the strike.92.The attack on Cook and Weese on March 24, as they sought to enter thedimension mill.3.The brandishing of clubs and striking of Roth's car as he drove out of the plantgrounds on March 25.104General Counsel's Exhibits Nos 3 and 4'There was a picket station at this point,which was frequentedby Gorman6 Gorman testified credibly that about the middle of April he had seen unidentifiedindividuals throw nails on the south road,and that he had rebuked them and picked upthe nailsHe also testified that on two occasions he had seen company supervisors thrownails into areas occupied by strikers' carsThe supervisors involved did not dispute theafter testimony and, in one case, frankly admitted the conduct charged7Price was not certain whether Iseh was placing objects on the road or picking them up.8It is hardly likely that any Company employee would throw nails in the entrance tothe south road,which was used by employees'cars as well as by company trucksHow-ever,there is nothing in the record to negate the possibility that the nails were placedthere without the knowledge of Gorman, by persons sympathizing with the strikers9 SeeHarbor Carriers of the Port of New York.136 NLRB 815IUThe fact that this incident was observed only by strikers is immaterial 11'T SmithLumber Company,116 NLRB 507, 508 606DECISIONSOF NATIONALLABOR RELATIONS BOARD4.Thethreat on March 26 to"get" VictorDingess and his son."5.The barringof ingressto the dimension mill on March 27, and the related attackon VictorDingess, hisson,Weese, Cook, and Shockey.12Responsibility of RespondentRespondent contends that even if it be found that the pickets engaged in coerciveconduct, Respondent may not be charged therewith, as the pickets were not its agents,and their misconduct was not authorized, condoned, or ratified by Respondent'sagents.However, it is undisputed that agents of the Local either participated in certainof the foregoing acts or witnessed such acts without repudiating themThus, Mauller,who was president of the Local as well as picket captain and chairman of the bar-gaining committee, uttered the threat of March 23 and was on the scene when Huff-man delivered the threat of March 26.Huffman, himself, was a member of theLocal's bargaining committee.Roy Welch, who, as related above, participatedactively in the attacks of March 24 and 27, was a member of the Local's bargainingcommittee.I find therefore that the Local was responsible for all the misconduct of the picketsrelated above, since such pickets were either officers of the Local or members ofits bargaining committee 13 or were following the example set by such representativesin the incidents of March 23, 24, and 26.14There remains the question whether the liability of the Local for such misconductmay be imputed to the Respondent. The record shows that the Respondent was thecertified representative of the employees at the struck plant, that the Local collaboratedwith the Respondent in contract negotiations, that the strike was called by the Local inaid of such negotiations and was approved by the Respondent, and that Campbell, theRespondent's representative, played a significant role in the management of thestrike.According to his own testimony, he advised the Local bow to organize andconduct the picketing, and was in frequent attendance at or near the picket lines untilhe was relieved by Gorman in the afternoon of March 27, after the affray of that daterelated aboveHe also represented the pickets on March 24 and 26 in negotiationswith local law enforcement agencies concerning measures to be taken to maintainorder during the strike.Gorman admitted that the Respondent gave financial aid tothe strikers and that he, himself, was on the picket line every day of the strike afterMarch 27, giving advice to the strikers and attending to their material needsIn view of all the foregoing circumstances, I find that the Respondent and the Localwere engaged in a joint venture 15 and that the Respondent was therefore responsiblefor the acts of the Local's agents, in connection with the conduct of the picketing 1611United Steelworkers of America, AFL-CIO, and Local No2772,etc(Vatlcan-Cincinnati, Inc ),137 NLRB 9512Respondent appears to contend that the attack was provoked by Victor Dingess'attempt to force his way through the picketsHowever, the record is clear that thepickets presented a solid front to Dingess, thereby effectively barring his ingress, evenbefore he engaged in any provocative conductMoreover, the nominal force exerted byDingess to effect entry did not justify the violence of the attack upon him, or,a fortiori,upon the others, who were innocent of any provocation12Although there was no evidence as to the authority of the bargaining committee withrespect to the strike, the Board has held a union chargeable with strike misconduct con-doned by a member of its grievance committee, even though there was no evidence thatliehad any special function in connection with the strike.United Steelworkers ofAmerica, 4FL-CIO, and Local No 2772, etc (Vulcan-Cincinnati, Inc ),137 NLRB 95Sherman Welch and Hogue, who participated in the incidents of March 24 and 27, weremembers ofthe bargaining committeeat the time of the hearing, but were not such atthe time of those incidents.Accordingly, they are not treated as agents of the Local forthe purposeof this case.14Stephenson Brick & Tile Company,129 NLRB 6, 10, W TSmith Lumber Coin pane,satpra,at p. 509.15United Steelworkers of America, AFL-CIO, and Local No 2772, etc (Vulcan-Cincinnati, Inc ), .supra; Cory Corporation,84 NLRB 97210 In view of this finding it is unnecessary to evaluate the conflicting evidence in therecord concerning the extent of Campbell's involvement in the incidents of March 23and 24As I have imputed to the Respondent responsibility for the coercive acts of theLocal's agents, any misconduct of its own agents would not be essential to a violationfindingConversely, the fact that Campbell, as he testified, counseled the strikers not toengage in violence or other misconduct could not exonerate the Respondent, as its re- INT'L WOODWORKERS OF AMERICA (REGION 5)607It follows, and I find, that the Respondent violated Section 8(b) (1) (A) by reasonof the incidents of March 23, 24, 25, 26, and 27, related above.IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in connection withthe operations of the Company, as set forth in Section I of this report, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it be required to cease and desist therefrom and take certainaffirmative action deemed necessary to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I adopt the following.CONCLUSIONS OF LAW1.Pioneer Lumber Corporation is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Respondent is a labor organization within the meaning of Section 2(5)of the Act.3.By restraining and coercing employees of Pioneer Lumber Corporation in theexercise of rights guaranteed by Section 7 of the Act, the Respondent has violatedSection 8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record in this case and the foregoing findings of fact and conclu-sions of law, it is recommended that the Respondent, Southern States RegionalCouncil, Region V, International Woodworkers of America, AFL-CIO,17 Its officers,representatives, agents, successors, and assigns, shall be required to:1.Cease and desist from threatening employees of Pioneer Lumber Corporationwith bodily harm or loss of employment, inflicting bodily harm upon them, barringtheir ingress to, or egress from, their place of employment, or in any like or relatedmanner restraining or coercing them in the exercise of the rights guaranteed bySection 7 of the Act.2.Take the following affirmative action, which is deemed necessary to effectuatethe policies of the Act:(a) Post in conspicuous places in the Respondent's business office, and in placeswhere notices to members of its affiliated Local 5-198 are customarily posted, copiesof the attached notice marked "Appendix." 18Copies of said notice, to be furnishedby the Regional Director for the Sixth Region, shall, after being duly signed by anofficial representative of the Respondent, be posted by the Respondent immediatelyupon receipt thereof and be maintained by it for 60 consecutive days thereafter.Reasonable steps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b)Mail to the Regional Director for the Sixth Region signed copies of theaforementioned notice for posting by Pioneer Lumber Corporation, if it be willing,in places where notices to employees are customarily posted.Copies of said notice,to be furnished by the Regional Director for the Sixth Region, shall, after beingsponsibility is predicated not on any condonation by Campbell of coercive acts, but onthe conduct of agents of the Local.However, if evidence of condonation of picket linemisconduct by Campbellbe deemedmaterial, I would find such condonation on the basisof the credible testimony of Wilson, the Company's general manager, that at one of hismeetings with local law enforcement agents, Campbell defended the misconduct of thepickets on March 24 on the ground that they were merely "protecting their . . jobs."(Campbelldid not directly contradict this testimony.)"ISee footnote 1, above."If this Recommended Order Is adopted by the Board,the words"A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner "If the Board's Order isenforcedby a decree of a United States Court of Appeals, thereshall be substituted for the words "Pursuant to a Decision and Order" the words "Pur-suant to a Decree of the United States Courts of Appeals, Enforcing an Order " 608DECISIONSOF NATIONALLABOR RELATIONS BOARDsigned by the Respondent as indicated,be forthwith returned to, the Regional Directorfor disposition by him.(c)Notify the Regional Director for the Sixth Region,in writing,within 20 daysfrom the date of receipt of this intermediate Report,what steps have been takento complyherewith.ls10 If this Recommended Order is adoptedby theBoard, this provision shall be modifiedto read: "Notify saidRegionalDirector,in writing,within 10 days from the date of thisOrder, what stepsthe Respondent has takento comply herewith."APPENDIXNOTICE TO ALL OUR OFFICERS AND AGENTS AND TO ALLMEMBERS OFLOCAL 5-198INTERNATIONAL WOODWORKERS OF AMERICA, AFL-CIO, AND TO ALL EMPLOYEESOF PIONEER LUMBER CORPORATIONPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as -amended, we hereby notify you that:WE WILL NOT threaten to inflict, or inflict, bodily harm upon, or threaten withlossofemployment,employees at the plant of Pioneer Lumber Corporation atDailey,West Virginia, in order to prevent them from crossing our picket lines,and we will not bar their ingress to, or egress from, said plant.WE WILL NOT, in any like or related manner, restrain or coerce employeesof Pioneer Lumber Corporation in the exercise of the rights guaranteed bySection 7 of the Act, as amended, including the right to refrain from any andall concerted activities.SOUTHERN STATES REGIONAL COUNCIL,REGIONV, INTERNATIONALWOOD-WORKERSOFAMERICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and mustnot be altered, defaced, or covered by any other material.Employeesmay communicatedirectly with the Board's Regional Office, 2107 ClarkBuilding, 701-717 Liberty Avenue, Pittsburgh, Pennsylvania, Telephone No. Grant1-2977, if they have any question concerning this notice or compliance with itsprovisions.Spartan DepartmentStoresIandRetailClerksInternationalAssociation,AFL-CIO, Local 1680, Petitioner.Case No. 16-RC-3163.January 14, 1963DECISION AND DIRECTION OF ELECTIONUpona petitiondulyfiled under Section 9 (c) of the National LaborRelationsAct, ahearing was held beforeJohn F. White,hearing offi-cer.The hearing officer's rulings are free from prejudicial error andare hereby affirmed 21 The hearing officer, without objection, granted leave to amend the petition to nameall operators of licensed departments as parties to this proceeding.Because these partiesreceived adequatenotice and sincewe find them to be joint employers of the employeesin the unit sought by Petitioner, we hereby amend the caption to include the followingparties as Employers: Marrud, Inc. ; Miles Shoe Corporation ; Benjamin Kraft & Sons,Inc. ;Kay Jewelry Stores, Inc. ; Dine-O-Rama, Inc. ; Play-More Sales Company, Inc. ;Top Value Auto Supply ; Babdo Sales, Inc. Appliances, Inc. ; and Crank Drug Store.2 At the hearing, Retail & Department Store Employees, Amalgamated Clothing Work-ers,AFL-CIO, hereinafter referred to as the Intervenor, moved to dismiss the petitionon the followinggrounds:(1)The petition failed to list its name as a labor organization140 NLRB No. 59.